            Case 1:21-cr-10219-DJC Document 45 Filed 07/21/21 Page 1 of 8


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )                  21cr10219
                                                      Criminal No.
 UNITED STATES OF AMERICA                         )
                                                  )   Violation:
                 v.                               )
                                                  )   Count One: Bank and Wire Fraud Conspiracy
 MACPHERSON OSEMWEGIE,                            )   (18 U.S.C. § 1349)
 a/k/a/ “Benedict LeJeune,” a/k/a “George         )
 Wood,” a/k/a “Desmond Barnabas,” a/k/a           )   Forfeiture Allegation:
 Philip Weah,                                     )   (18 U.S.C. § 981(a)(1)(C) and
                       Defendant                  )   28 U.S.C. § 2461)
                                                  )



                                        INFORMATION

     At all times relevant to this Information:

                                       General Allegations

       1.      The defendant MACPHERSON OSEMWEGIE (“OSEMWEGIE”), also known

as “Benedict LeJeune,” also known as “George Wood,” also known as “Desmond Barnabas,”

also known as “Philip Weah,” was an individual who resided in Hyde Park, Massachusetts.

       2.      OSAKPAMWAN HENRY OMORUYI (“HENRY OMORUYI”), also known as

“Clifford Bernard,” was an individual who resided in Canton, Massachusetts.

       3.      OSARETIN GODSPOWER OMORUYI (“OSARETIN OMORUYI”), also

known as “Bright Nelson” and “Nelson Bright,” was an individual who resided in Canton,

Massachusetts.

       4.      Victims 1-3 were individuals who lost money due to schemes where they sent

funds to bank accounts associated with the Defendant and co-conspirators.

       5.      The affected banks—including Bank of America, N.A., J.P. Morgan Chase, N.A.,

Citizen’s Bank, N.A., Santander Bank, N.A., TD Bank N.A., Eastern Bank, Blue Hills Bank/

Rockland Trust Bank—are all financial institutions within the meaning of 18 U.S.C. § 20.
            Case 1:21-cr-10219-DJC Document 45 Filed 07/21/21 Page 2 of 8


                      Overview of the Conspiracy and Scheme to Defraud

       6.      From in or about at least 2017 to in or about at least March 2021, as set forth

below, MACPHERSON OSEMWEGIE, HENRY OMORUYI, OSARETIN OMORUYI, and

others known and unknown participated in a series of romance, pandemic unemployment

insurance, and other online scams designed to defraud victims into sending money to accounts

controlled by them in their own names and under fake names used by them. To carry out the

scams, they used false foreign passports, in fake names but with their photos, to open numerous

bank accounts, and in turn directed the victims to send the victims’ money to these accounts.

MACPHERSON OSWEMWEGIE, HENRY OMORUYI, OSARETIN OMORUYI, and others

known and unknown then rapidly withdrew the victims’ money from various bank branches and

ATMs, often multiple times in a single day. As set forth below, MACPHERSON

OSWEMWEGIE, HENRY OMORUYI, OSARETIN OMORUYI, and other conspirators used

accounts in the names of Desmond Barnabas, Benedict Lejeune, George Wood, Philip Weah,

Clifford Bernard, Samuel Kwamen, Bright Nelson and/or Nelson Bright, among others, to

receive and withdraw victims’ funds.

                 Object and Purpose of the Conspiracy and Schemes to Defraud

       7.      The object of the conspiracy and schemes to defraud was to commit bank and

wire fraud by engaging in online scams. The principal purpose of the conspiracy and schemes

to defraud was to make money by defrauding individual victims and government benefit

administrators into sending money to members of the conspiracy.

                 Manner and Means of the Conspiracy and Schemes to Defraud

       8.      Among the manner and means by which MACPHERSON OSWEMWEGIE,

HENRY OMORUYI, OSARETIN OMORUYI and co-conspirators known and unknown carried

out the conspiracy and schemes to defraud were the following:
                                              2
              Case 1:21-cr-10219-DJC Document 45 Filed 07/21/21 Page 3 of 8


                 a. Conspirators corresponded with victims online and, through false pretenses,

                    induced them to believe that they were in romantic or other relationships;

                 b. Through false pretenses, conspirators induced victims to transmit money to

                    MACPHERSON OSWEMWEGIE, HENRY OMORUYI, OSARETIN

                    OMORUYI, and other conspirators;

                 c. Conspirators submitted false applications for government benefits and

                    directed the benefits to accounts controlled by conspirators;

                 d. MACPHERSON OSWEMWEGIE, HENRY OMORUYI, OSARETIN

                    OMORUYI, and other conspirators opened bank accounts in their own names

                    and in the names of others using fraudulent passports and documents, and

                    used these accounts to receive victim funds; and

                 e. MACPHERSON OSWEMWEGIE, HENRY OMORUYI, OSARETIN

                    OMORUYI, and other conspirators diverted individual victim funds and funds

                    from government benefit programs received in the names of others from these

                    accounts for their own benefit.

                   Acts in Furtherance of the Conspiracy and Schemes to Defraud

                         Opening Accounts With Fraudulent Passports

         9.      Between June 2017 and February 2020, MACPHERSON OSEMWEGIE opened

at least 16 different bank accounts with four different fake passports with his photo, as set forth

below:




                                                  3
            Case 1:21-cr-10219-DJC Document 45 Filed 07/21/21 Page 4 of 8


                 Name Used                 Financial Institution           Approx. Date
                                                                             Opened
        1      Benedict LeJeune                  TD Bank                    06/16/2017
        2      Benedict LeJeune             Bank of America                 07/26/2017
        3      Benedict LeJeune              Santander Bank                 02/20/2018
        4       George Wood          Blue Hills/ Rockland Trust Bank        04/10/2018
        5       George Wood                    Eastern Bank                  04/11/2018
        6       George Wood                   Santander Bank                 04/11/2018
        7     Desmond Barnabas1                Citizens Bank                 12/22/2018
         8     Desmond Barnabas                  TD Bank                      12/22/2018
         9     Desmond Barnabas               Bank of America                 03/22/2019
        10     Desmond Barnabas           J.P. Morgan Chase Bank              03/29/2019

        11     Desmond Barnabas                Santander Bank                 12/06/2019
        12        Philip Weah                   Citizens Bank                 03/09/2019
        13        Philip Weah                     TD Bank                     10/17/2019
        14        Philip Weah              JP Morgan Chase Bank               02/11/2020
        15        Philip Weah                 Bank of America                 02/12/2020
        16        Philip Weah              Rockland Trust Bank                02/13/2020

            Fraudulent Bank Accounts to Receive Fraud Proceeds from Victims Throughout
                                           the Country

                                  Victim 1 – Virginia Beach, Virginia

       10.      In or about 2018, a conspirator using the name David Smith (“Smith”) contacted

Victim 1, a 68-year-old woman living in Virginia Beach, Virginia online and told her that he was

an officer in the United States Army stationed overseas. Over time, “Smith” requested money

for, among other things, his daughter’s education, his travel, and his medical expenses and caused

Victim 1 to sell her house and deplete her retirement savings to provide the requested funds.

       11.      On or about October 31, 2018, “Smith” directed Victim 1 to send funds to the

Benedict Lejeune Santander Bank, and Victim 1 sent a $1,250 wire to that account, which funds



1
 Some entries in the Desmond Barnabas accounts were also inverted and listed in the name of
Barnabas Desmond.
                                           4
         Case 1:21-cr-10219-DJC Document 45 Filed 07/21/21 Page 5 of 8


were quickly withdrawn in cash over the next few days.

                                Victim 2 – Idaho Falls, Idaho

       12.    On or about April 3, 2018, a conspirator pretending to be in a relationship with

Victim 2, directed Victim 2, 62-year-old woman who resided in Idaho Falls, Idaho, to send funds

to the Lejeune Santander Bank account, and Victim 2 sent a $71,200 wire to that account which

funds included proceeds from the life insurance policy that she received in the wake of her

husband’s death.

       13.    On or about April 5, 2018, the same day that Victim 2’s funds arrived, a conspirator

purchased a cashier’s check in the amount of $25,000 with Victim 2’s funds from the Lejeune

Santander account and deposited that cashier’s check into the Lejeune Bank of America account.

These funds were then withdrawn in cash over the next ten days.

                                 Victim 3 – Portland, Oregon

       14.    In or about May 2018, a conspirator directed Victim 3, an 81-year-old woman who

resided in Portland, Oregon, to send money, and on or about May 12, 2018 and May 25, 2018,

Victim 3 wired $2,000 and $20,000, respectively, to the Wood Eastern Bank account, believing

she was sending the funds to an online boyfriend.

       15.    In or about May 2018, shortly after the funds arrived, a conspirator withdrew

$2,600 of Victim 3’s funds from the Wood Eastern Bank account via cash and point-of-sale

purchases.




                                               5
          Case 1:21-cr-10219-DJC Document 45 Filed 07/21/21 Page 6 of 8


                                         COUNT ONE
                                 Bank and Wire Fraud Conspiracy
                                       (18 U.S.C. § 1349)

       The United States Attorney Charges:

       16.      The United States Attorney re-alleges and incorporates by reference paragraphs 1-

15 of this Information.

       17.      From in or about 2017 through in or about March 2020, in the District of

Massachusetts and elsewhere, the defendant,

                                  MACPHERSON OSEMWEGIE,

conspired with others known and unknown to commit the following offenses:

       a. bank fraud, that is, to knowingly execute, and attempt to execute, a scheme and artifice

             to defraud a financial institution, that is, the financial institutions identified in

             paragraph 5 above, and to obtain moneys, funds, credits, assets, securities and other

             property owned by and under the custody and control of the financial institutions

             identified in paragraph 5 above, by means of materially false and fraudulent pretenses,

             representations, and promises, in violation of Title 18, United States Code, Section

             1344; and

       b. wire fraud, that is, having devised and intending to devise a scheme and artifice to

             defraud and to obtain money and property by means of materially false and fraudulent

             pretenses, representations and promises, did transmit and cause to be transmitted, by

             means of wire communications in interstate and foreign commerce, writings, signs,

             signals, pictures and sounds, for the purpose of executing the scheme to defraud, in

             violation of Title 18, United States Code, Section 1343.

       All in violation of Title 18, United States Code, Section 1349.


                                                  6
          Case 1:21-cr-10219-DJC Document 45 Filed 07/21/21 Page 7 of 8


                                FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

        The United States Attorney further alleges:

       18.     Upon conviction of the offenses of bank and wire fraud conspiracy in violation of

Title 18, United States Code, Section 1349, as set forth in Count One of this Information, the

defendant,

                                  MACPHERSON OSEMWEGIE

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offense.

       19.     If any of the property described in Paragraph 18, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 18 above.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).


                                                 7
        Case 1:21-cr-10219-DJC Document 45 Filed 07/21/21 Page 8 of 8




_/s/ Sara Miron Bloom____________________
SARA MIRON BLOOM
IAN STEARNS
ASSISTANT UNITED STATES ATTORNEYS
DISTRICT OF MASSACHUSETTS




                                        8
